Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Summary
This office action is in response to the application filed on 06/30/2020. 
Applicant has canceled claims 3 and 12.
Claims 1, 2, 4-11 and 13-18 are pending and have been examined.
Drawings

The drawings are objected to under 37 CFR 1.83(a). The drawings must show 
every feature of the invention specified in claims.
In re to claims 1,5,7,9,10,14,17 and 18, the claims recite “electrical conductor”, the recited limitation is not indicated or designated by an identifier character in the drawings. 
In re to figure 4, fig. 4 shows a number of elements that are not designated by a number or letter.  
In re to claim 5, claim 5 recites “said PCB comprises a generally planar portion and insertion axis”, these limitations are not indicated or designated by an identifier characters in the drawings.  The above limitations must be shown by a designated character or the feature(s) canceled from the claim(s). No new matter should be entered.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine 
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1 and 7-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 7-10 of US patent No. 10,965,049 B2 (hereinafter ‘049) respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in the instant claims are found, either verbatim or in paraphrased, equivalent language, in the claims of  '049 patent.
Claims 2-6 depend on claim 1, thus also inherit the above rejection.
Claims 11-18 depend on claim 10, thus also inherit the above rejection.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-10 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravid (U.S. 2002/0154528 A1).
In re to claim 1, Ravid discloses an electrical receptacle assembly (i.e. fig. 1, see Para. [0022]) comprising: a printed circuit board (PCB) (i.e. 13, fig. 2); at least two electrical conductors disposed along said PCB, wherein said at least two electrical conductors (i.e. 12 and 17) are each configured to conduct high voltage AC electrical current (i.e. see para. [0023]; a high voltage AC 
In re to claims 5 & 6, Ravid discloses the electrical receptacle (i.e. fig. 1, see Para. [0022]) of claim 1, wherein said PCB (i.e. 13, fig. 2) comprises a generally planar portion (i.e. 14, fig. 2), wherein said at least two electrical conductors (i.e. 12) are disposed along said generally planar portion (i.e. 14) of said PCB, wherein said AC electrical receptacle (i.e. 5, fig. 1) is coupled to said generally planar portion (i.e. 14) of said PCB (i.e. 13), wherein said outlet openings and said electrical contacts (i.e. contacts projected down of 11, see fig. 2) cooperate to define an insertion axis, and wherein said insertion axis is substantially parallel to said planar portion (i.e. 14) of said PCB (i.e. 13, see fig. 2); wherein said AC electrical receptacle comprises one of a simplex outlet (i.e. 5, fig. 1) and a duplex outlet (i.e. see para. [0008] and claim 2).
In re to claims 7-9, Ravid discloses the electrical receptacle (i.e. fig. 1, see Para. [0022]) of claim 1, further comprising a second high voltage AC electrical receptacle (i.e. duplex, see para. [0008] and claim 2) coupled to said PCB (i.e. 13), and at least two additional high voltage electrical conductors (i.e. 17) disposed along said PCB and providing electrical continuity from the second portion of said electrical conductors to respective ones of electrical contacts of said second AC electrical receptacle (i.e. to the duplex outlet (i.e. see para. [0008] and claim 2); further comprising a low voltage DC electrical receptacle (i.e. 15, fig. 2) coupled to said PCB ( i.e. 13) adjacent said AC electrical receptacle (i.e. 5, fig. 1), further comprising an electrical converter and configured to convert incoming high voltage AC electrical power from said electrical conductors to low voltage DC electrical power (i.e. Standard switching technology is used in the invention to accomplish the conversion of high voltage AC power to low voltage DC current, see para. [0019]), wherein said low voltage DC electrical power is directed along said PCB (i.e. 13) to said low voltage DC electrical receptacle (i.e. 15, fig. 2, see para. [0023]).  
In re to claim 10, Ravid discloses an electrical receptacle assembly (i.e. fig. 1, see Para. [0022]) comprising: a housing defining an interior cavity (i.e. the interior cavity of 16, see fig. 2) and comprising at least two receptacle openings providing access to said interior cavity (i.e. the opening for 17 to the cavity of 16); a printed circuit board (PCB) (i.e. 13) disposed in said interior cavity;InventorsNorman R. Byrne, et al. Serial No.16/917,07 Page4a high voltage AC electrical receptacle (i.e. 5, fig. 1) coupled to said PCB (i.e. 13) and comprising at least two electrical power contacts (i.e. contacts projected down of 11, see fig. 2), wherein said AC electrical receptacle is arranged in one of said receptacle openings (i.e. the top openings of 11, see fig. 2); at least two high voltage AC electrical conductors (i.e. 12) extending through said housing and into said interior cavity (i.e. to the cavity of 11), wherein said electrical conductors are electrically coupled to respective ones of said electrical power 
of said AC electrical receptacle (i.e. see para. [0023]).  
In re to claim 14 and 15, Ravid discloses the electrical receptacle (i.e. fig. 1, see Para. [0022]) of claim 10, wherein said PCB (i.e. 13, fig. 2) comprises a generally planar portion (i.e. 14, fig. 2), wherein said at least two electrical conductors (i.e. 12) are disposed along said generally planar portion (i.e. 14) of said PCB, wherein said AC electrical receptacle (i.e. 5, fig. 1) is coupled to said generally planar portion (i.e. 14) of said PCB (i.e. 13), wherein said receptacle  openings and said electrical contacts (i.e. contacts projected down of 11, see fig. 2) cooperate to define an insertion axis, and wherein said insertion axis is substantially parallel to said planar portion (i.e. 14) of said PCB (i.e. 13, see fig. 2); wherein said AC electrical receptacle comprises one of a simplex outlet (i.e. 5, fig. 1) and a duplex outlet (i.e. see para. [0008] and claim 2).
In re to claim 16, Ravid discloses the electrical receptacle (i.e. fig. 1, see Para. [0022]) of claim 10, further comprising a low voltage DC electrical receptacle (i.e. 15, fig. 1) coupled to said PCB (i.e. 13) adjacent said AC electrical receptacle (i.e. 5, fig. 1), wherein said housing defines a DC receptacle opening (i.e. 15, fig. 1) providing access to said low voltage DC electrical receptacle in said interior cavity (i.e. the cavity of 16, see fig. 2).  
In re to claim 17, Ravid discloses the electrical receptacle (i.e. fig. 1, see Para. [0022]) of claim 16 further comprising an electrical converter coupled to said housing, and configured to convert 
In re to claim 18, Ravid discloses the electrical receptacle (i.e. fig. 1, see Para. [0022]) of claim 10 further comprising a second high voltage AC electrical receptacle (i.e. duplex, see para. [0008] and claim 2) coupled to said PCB (i.e. 13), and at least two additional high voltage electrical conductors (i.e. 17) disposed along said PCB and providing electrical continuity from said electrical switch to respective ones of electrical contacts of said second AC electrical receptacle (i.e. the Printed circuit board 14 contains the electronic components which control the switching rate, see para. [0023]), and wherein said electrical switch is configured to selectively open and close a portion of each of said additional electrical conductors (i.e. 12, fig. 2) and thereby selectively provide the high voltage AC electrical power to the electrical contacts (i.e. 5, fig. 1) of said second AC electrical receptacle (i.e. see para. [0008] and claim 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
 (a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, 11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ravid (U.S. 2002/0154528 A1) in view of Fiedler et al. (US 2015/0088331A1).

In re to claim 2, Ravid discloses the electrical receptacle (i.e. fig. 1, see Para. [0022]) of claim 1. Except, Ravid fails to explicitly disclose that further comprising one or more sensors including any of temperature sensors, occupancy sensors, humidity sensors, ambient light sensors, current consumption sensors, and current level sensors, and wherein said controller is configured to selectively place said electrical switch into the closed or open position based upon outputs of said one or more sensors.  Whereas, Fiedler et al. teach that one or more sensors (i.e. 448, fig. 4) including any of temperature sensors, occupancy sensors, humidity sensors, ambient light sensors, current consumption sensors, and current level sensors, and wherein said controller is configured to selectively place said electrical switch into the closed or open position based upon outputs of said one or more sensors (i.e. see para. [0015, 0035, 0089]). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Ravid’s electrical receptacle by incorporating one or more sensors of Fiedler et al. in order to determine the activation and deactivation of a controlled switch in response to received sensor signals as taught by Fiedler et al.
In re to claim 4, Ravid discloses the electrical receptacle (i.e. fig. 1, see Para. [0022]) of claim 1.    Except, Ravid fails to explicitly disclose that wherein said controller is further configured to monitor at least one of time of day and elapsed time, and wherein said controller is configured toInventors: Norman R. Byrne, et al.Serial No. : 16/917,07Page: 3 selectively place said electrical switch into the closed or open position based upon the monitored time of day or elapsed time.  Whereas, Fiedler et al. teach that wherein said controller (i.e. 450, fig. 4) is further configured to monitor at least one of time of day and elapsed time (i.e. timer 452, fig. 4, see para. [0089]), and wherein said controller (i.e. 450) is configured toInventors: Norman R. Byrne, et al.Serial No. : 16/917,07Page: 3 selectively place said electrical switch into the closed or open position based upon the monitored time of day or elapsed time see para. [0089]). Therefore, it would have been obvious to one of ordinary skill 
In re to claim 11, Ravid discloses the electrical receptacle (i.e. fig. 1, see Para. [0022]) of claim 10. Except, Ravid fails to explicitly disclose that further comprising one or more sensors including any of temperature sensors, occupancy sensors, humidity sensors, ambient light sensors, current consumption sensors, and current level sensors, and wherein said controller is configured to selectively place said electrical switch into the closed or open position based upon outputs of said one or more sensors.  Whereas, Fiedler et al. teach that one or more sensors (i.e. 448, fig. 4) including any of temperature sensors, occupancy sensors, humidity sensors, ambient light sensors, current consumption sensors, and current level sensors, and wherein said controller is configured to selectively place said electrical switch into the closed or open position based upon outputs of said one or more sensors (i.e. see para. [0015, 0035, 0089]). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Ravid’s electrical receptacle by incorporating one or more sensors of Fiedler et al. in order to determine the activation and deactivation of a controlled switch in response to received sensor signals as taught by Fiedler et al.
In re to claim 13, Ravid discloses the electrical receptacle (i.e. fig. 1, see Para. [0022]) of claim 1. Except, Ravid fails to explicitly disclose that wherein said controller is further configured to monitor at least one of time of day and elapsed time, and wherein said controller is configured toInventors: Norman R. Byrne, et al.Serial No. : 16/917,07Page: 3 selectively place said electrical switch into the closed or open position based upon the monitored time of day or elapsed time.  Whereas, Fiedler et al. teach that wherein said controller (i.e. 450, 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839